Title: From George Washington to Major General John Sullivan, 8 October 1779
From: Washington, George
To: Sullivan, John


        
          Dear Sir
          West Point 8th October 1779.
        
        Since mine of the 5th (of which I inclose a duplicate) I have had the pleasure of receiving yours of the 28th ulto from Chemung and 30th from Tioga. I congratulate you upon your return in safety to that place, and upon the success which has attended the Expedition intrusted to your care. I am transmitting the particulars to Congress.
        I have yet heard nothing further of the French fleet, but they may be every day expected: the reasons therefore for your joining with the

troops under your command as speedily as possible still subsist—I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      